    3:20-cv-02722-MGL-PJG                 Date Filed 12/11/20    Entry Number 22        Page 1 of 8




                                 IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF SOUTH CAROLINA
                                          COLUMBIA DIVISION




 Anne Campbell,                                              Case No. 3:20-CV-02722-MGL-PJG

                             Plaintiff,
                                                                CONFIDENTIALITY ORDER
                   v.

 Carrier Enterprise, LLC,

                             Defendant.


             Whereas, the parties to this Consent Confidentiality Order (“parties”), have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms of

this order; accordingly, it is this 11th day of December, 2020, ORDERED:

         1.         Scope. All documents produced in the course of discovery, all responses to

discovery requests and all deposition testimony and deposition exhibits and any other materials

which may be subject to discovery (hereinafter collectively “documents”) shall be subject to this

Order concerning confidential information as set forth below.

         2.         Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

Confidential designation. Documents shall be designated CONFIDENTIAL prior to, or

contemporaneously with, the production or disclosure of the documents.                   Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.



55659933;1
    3:20-cv-02722-MGL-PJG              Date Filed 12/11/20         Entry Number 22          Page 2 of 8




         3.      Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in good

faith, determined that the documents contain information protected from disclosure by statute,

sensitive personal information, trade secrets, or confidential research, development, or commercial

information. The certification shall be made concurrently with the disclosure of the documents,

using the form attached hereto at Attachment A which shall be executed subject to the standards

of Rule 11 of the Federal Rules of Civil Procedure. Information or documents which are available

in the public sector may not be designated as confidential.

         4.      Depositions.      Portions of depositions shall be deemed confidential only if

designated as such when the deposition is taken or within seven business days after receipt of the

transcript. Such designation shall be specific as to the portions to be protected.

         5.      Protection of Confidential Material.

         a.      General Protections. Documents designated CONFIDENTIAL under this Order

         shall not be used or disclosed by the parties or counsel for the parties or any other persons

         identified below (¶ 5.b.) for any purposes whatsoever other than preparing for and

         conducting the litigation in which the documents were disclosed (including any appeal of

         that litigation). The parties shall not disclose documents designated as confidential to

         putative class members not named as plaintiffs in putative class litigation unless and until

         one or more classes have been certified.




1
  The attorney who reviews the documents and certifies them to be CONFIDENTIAL must be admitted to
the Bar of at least one state but need not be admitted to practice in the District of South Carolina and need
not apply for pro hac vice admission. By signing the certification, counsel submits to the jurisdiction of this
court in regard to the certification.



55659933;1
                                                      2
    3:20-cv-02722-MGL-PJG           Date Filed 12/11/20         Entry Number 22       Page 3 of 8




         b.     Limited Third Party Disclosures. The parties and counsel for the parties shall

         not disclose or permit the disclosure of any documents designated CONFIDENTIAL under

         the terms of this Order to any other person or entity except as set forth in subparagraphs

         (1)-(5) below, and then only after the person to whom disclosure is to be made has been

         made aware of his or her obligations to use discovery materials designated

         CONFIDENTIAL solely for the purposes of the above-captioned action, and not to disclose

         any such confidential information to any other person, entity, or firm. Subject to these

         requirements, the following categories of persons may be allowed to review documents

         which have been designated CONFIDENTIAL pursuant to this Order:

                (1)     counsel and employees of counsel for the parties who have responsibility

                for the preparation and trial of the lawsuit;

                (2)     parties and employees of a party to this Order if the specifically named

                individual party or employee’s assistance is necessary to the conduct of the

                litigation in which the information is disclosed;

                (3)     court reporters engaged for depositions and those persons, if any,

                specifically engaged for the limited purpose of making photocopies of documents;

                (4)     consultants, investigators, or experts (hereinafter referred to collectively as

                “experts”) employed by the parties or counsel for the parties to assist in the

                preparation and trial of the lawsuit; and

                (5)     other persons only upon consent of the producing party or upon order of the

                court and on such conditions as are agreed to or ordered.

         c.     Control of Documents. Counsel for the parties shall take reasonable efforts to

         prevent unauthorized disclosure of documents designated as Confidential pursuant to the




55659933;1
                                                   3
    3:20-cv-02722-MGL-PJG            Date Filed 12/11/20      Entry Number 22         Page 4 of 8




         terms of this order. Counsel shall maintain a record of those persons, including employees

         of counsel, who have reviewed or been given access to the documents along with the

         originals of the forms signed by those persons acknowledging their obligations under this

         Order.

         d.       Copies. All copies, duplicates, extracts, summaries or descriptions (hereinafter

         referred to collectively as “copies”), of documents designated as Confidential under this

         Order or any portion of such a document, shall be immediately affixed with the designation

         “CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall

         be afforded the full protection of this Order.

         6.       Filing of Confidential Materials. In the event a party seeks to file any material

that is subject to protection under this Order with the court, that party shall take appropriate action

to ensure that the documents receive proper protection from public disclosure including: (1) filing

a redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the

documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction.     Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with counsel

for the party who designated the document as confidential to determine if some measure less

restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document be filed under




55659933;1
                                                   4
    3:20-cv-02722-MGL-PJG            Date Filed 12/11/20      Entry Number 22       Page 5 of 8




seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

         7.     Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

         8.     Challenges to Designation as Confidential. Any CONFIDENTIAL designation

is subject to challenge.   The following procedures shall apply to any such challenge.

         a.     The burden of proving the necessity of a Confidential designation remains with the

         party asserting confidentiality.

         b.     A party who contends that documents designated CONFIDENTIAL are not entitled

         to confidential treatment shall give written notice to the party who affixed the designation

         of the specific basis for the challenge. The party who so designated the documents shall

         have fifteen (15) days from service of the written notice to determine if the dispute can be

         resolved without judicial intervention and, if not, to move for an Order confirming the

         Confidential designation.

         c.     Notwithstanding any challenge to the designation of documents as confidential, all

         material previously designated CONFIDENTIAL shall continue to be treated as subject to

         the full protections of this Order until one of the following occurs:

                (1)     the party who claims that the documents are confidential withdraws such

                designation in writing;

                (2)     the party who claims that the documents are confidential fails to move

                timely for an Order designating the documents as confidential as set forth in

                paragraph 8.b. above; or




55659933;1
                                                   5
    3:20-cv-02722-MGL-PJG            Date Filed 12/11/20         Entry Number 22       Page 6 of 8




                (3)     the court rules that the documents should no longer be designated as

                confidential information.

         d.     Challenges to the confidentiality of documents may be made at any time and are

         not waived by the failure to raise the challenge at the time of initial disclosure or

         designation.

         9.     Treatment on Conclusion of Litigation.

         a.     Order Remains in Effect. All provisions of this Order restricting the use of

         documents designated CONFIDENTIAL shall continue to be binding after the conclusion

         of the litigation unless otherwise agreed or ordered.

         b.     Return of CONFIDENTIAL Documents. Within thirty (30) days after the

         conclusion of the litigation, including conclusion of any appeal, all documents treated as

         confidential under this Order, including copies as defined above (¶5.d.) shall be

         permanently deleted or destroyed unless: (1) the document has been entered as evidence or

         filed (unless introduced or filed under seal); (2) the parties stipulate to destruction in lieu

         of return; or (3) as to documents containing the notations, summations, or other mental

         impressions of the receiving party, that party elects destruction. Notwithstanding the above

         requirements to delete or destroy documents, counsel may retain attorney work product

         including an index which refers or relates to information designated CONFIDENTIAL so

         long as that work product does not duplicate verbatim substantial portions of the text of

         confidential documents. This work product continues to be Confidential under the terms

         of this Order. An attorney may use his or her work product in a subsequent litigation

         provided that its use does not disclose the confidential documents.




55659933;1
                                                   6
    3:20-cv-02722-MGL-PJG          Date Filed 12/11/20      Entry Number 22        Page 7 of 8




         10.    Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

         11.    No Judicial Determination. This Order is entered based on the representations

and agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall

be construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

         12.    Persons Bound. This Order shall take effect when entered and shall be binding

upon: (1) counsel who signed below and their respective law firms; and (2) their respective clients.

         IT IS SO ORDERED.


                                              __________________________________________
December 11, 2020                             Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE




55659933;1
                                                 7
    3:20-cv-02722-MGL-PJG             Date Filed 12/11/20      Entry Number 22        Page 8 of 8




                                 ATTACHMENT A
                    CERTIFICATION BY COUNSEL OF DESIGNATION
                        OF INFORMATION AS CONFIDENTIAL

                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION


 Anne Campbell,                                           Case No. 3:20-CV-02722-MGL-PJG

                         Plaintiff,
                                                       CERTIFICATION OF COUNSEL OF
               v.                                     DESIGNATION OF INFORMATION AS
                                                              CONFIDENTIAL
 Carrier Enterprise, LLC,

                         Defendant.


       Documents produced herewith [whose bates numbers are listed below (or) which are
listed on the attached index] have been marked as CONFIDENTIAL subject to the
Confidentiality Order entered in this action which Order is dated [confidentiality order date].

       By signing below, I am certifying that I have personally reviewed the marked documents
and believe, based on that review, that they are properly subject to protection under the terms of
Paragraph 3 of the Confidentiality Order.

         Check and complete one of the two options below.

         ❑      I am a member of the Bar of the United States District Court for the District of
                South Carolina. My District Court Bar number is [District Court Bar #].

         ❑      I am not a member of the Bar of the United States District Court for the District of
                South Carolina but am admitted to the bar of one or more states. The state in which
                I conduct the majority of my practice is [state in which I practice most] where my
                Bar number is [that state's Bar #]. I understand that by completing this certification
                I am submitting to the jurisdiction of the United States District Court for the District
                of South Carolina as to any matter relating to this certification.

Date: [date attachment A signed]        [Signature of Counsel [s/name]]
Signature of Counsel

[Printed Name of Counsel [A]]
Printed Name of Counsel




55659933;1
